Exhibit 10.17.4


exhibit10174logo1a.jpg [exhibit10174logo1a.jpg]
Third    AMENDMENT TO LEASE
THIS AMENDMENT TO LEASE is made and entered into as of
November 24, 2015
, by and between
Frieslander Holdings, LLC and Nederlander Holdings, LLC
(“Lessor”)
and
Transphorm Inc., a Delaware Corporation
(“Lessee”).
 
WHEREAS, on or about
October 14, 2008
a Lease was entered into by and between Lessor
and Lessee relating to certain real property commonly known as:
111 Castilian Drive, Suite B, Goleta, CA
(the “Premises”), and

WHEREAS, Lessor and Lessee  ☑  have  ☐  have not previously amended said Lease
(First Amendment dated March 17, 2009 and Second Amendment dated August 1,
2011), and
WHEREAS, the Lessor and Lessee now desire to amend said Lease,
NOW, THEREFORE, for payment of ZERO TEN DOLLARS and other good and valuable
consideration to Lessor, the receipt and sufficiency of which is hereby
acknowledged, the parties mutually agree to make the following additions and
modifications to the Lease:
Paragraph 1.3. Term. The Lease expiration date shall be extended to June 30,
2021.
Paragraph 1.5. Base Rent. Commencing July 1, 2016 the Base monthly rent outlined
in Paragraph 1.5 shall be $19,262 per month (11,800 square feet x $1.45 per
square foot plus $2,152 for the yard area (approx. $0.35/SF)).
Paragraph 50. Rent Adjustments. Paragraph 50 is hereby deleted and replaced with
the attached Paragraph 53.
Paragraph 51. Options to Extend. Paragraph 51 is hereby deleted and replaced
with the attached Paragraph 54.
Paragraph 52. Letter of Credit. Paragraph 52 is hereby deleted and any remaining
Letter of Credit held by the Lessor shall be removed subject to the Lessee
providing financial statements for Lessor’s sole approval, including (a) current
Balance Sheet and (b) 2013 and 2014 P&Ls. Lessee also to provide Lessor the
Lessee’s current ownership breakdown and current articles of incorporation for
Lessor’s sole approval.
New Paragraph 56. Brokerage. Lessor and Lessee hereby acknowledge that Radius
Group (Gene Deering) represents the Lessee and Radius Group (Bob Tuler)
represents the Lessor (Radius Group is a dual agent). Upon the full execution of
this Amendment the Lessor shall pay a brokerage fee equal to three percent of
the minimum Base Rent payable by Lessee from 7/10/2016 through 6/30/2021. Said
brokerage fee shall be split 50/50 between Lessee’s agent and Lessor’s agent.


/s/ MW
PAGE 1 OF 2
/s/ P.A.P
 
 
 
INITIALS
 
INITIALS
 
 
 
©2006 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM ATL-0-7/06E

--------------------------------------------------------------------------------




New Paragraph 57. Third Amendment Only Binding Upon Execution and Delivery.
Preparation of this Third Amendment to Lease by either party or their agent and
submission of same to the other Party shall not be deemed a binding document
until such time that document is fully executed and delivered by all Parties
hereto.
☐             TERM: The Expiration Date is hereby ☐ advanced ☐ extended to
 
 
 
☐             AGREED USE: The Agreed Use is hereby modified to:
 
 
 
 
 
☐             BASE RENT ADJUSTMENT: Monthly Base Rent shall be as follows:
 
 
 
 
 
 
 
 
 
 
 
☐             OTHER:
 
 
 
 
 
 
 
 
 
 

The Agreement shall not be construed against the party preparing it, but shall
be construed as if all parties jointly prepared this Agreement and any
uncertainty and ambiguity shall not be interpreted against any one party.
All other terms and conditions of this Lease shall remain unchanged and shall
continue in full force and effect except as specifically amended herein.
EXECUTED as of the day and year first above written.
By Lessor:
 
By Lessee:
/s/ P. A. Parikh
 
 
 
 
 
 
 
Frieslander Holdings, LLC and Nederlander
 
Transphorm Inc., a Delaware Corporation
Holdings, LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Marc Winnikoff
 
By:
/s/ P. A. Parikh (Primit Parikh).
Name Printed:
Marc Winnikoff
 
Name Printed:
Primit Parikh
Title:
Managing Member
 
Title:
Co-Founder and COO
 
 
 
 
 
 
 
By:
 
 
By:
 
Name Printed:
 
 
Name Printed:
 
Title:
 
 
Title:
 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association,
500 N Brand Blvd, Suite 900, Glendale, CA 91203.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.


/s/ MW
PAGE 2 OF 2
/s/ P.A.P
 
 
 
INITIALS
 
INITIALS
 
 
 
©2006 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM ATL-0-7/06E

--------------------------------------------------------------------------------





exhibit10174logo1a.jpg [exhibit10174logo1a.jpg]
RENT ADJUSTMENT(S)
STANDARD LEASE ADDENDUM
Dated
November 24, 2015
 
By and Between (Lessor)
Frieslander Holdings, LLC and Nederlander
 
Holdings, LLC
 
(Lessee)
Transphorm Inc., a Delaware Corporation
 
 
 
Address of Premises:
111 Castilian Drive, Suite B
 
Goleta, CA

Paragraph
53

A.             RENT ADJUSTMENTS:
 
The monthly rent for each month of the adjustment period(s) specified below
shall be increased using the method(s) indicated below:
 
(Check Method(s) to be Used and Fill in Appropriately)
 
☐     I.      Cost of Living Adjustment(s) (COLA)
                a.      On (Fill in COLA Dates):
 
 
 
 
the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S Department of Labor for (selected one): ☐  CPI W (Urban Wage Earners
and Clerical Workers) or ☐ CPI U (All Urban Consumers) for (Fill in Urban Area):
 
 
 
. All items
 
(1982 - 1984 = 100), herein referred to as “CPI”,
 
                b.      The monthly rent payable in accordance with paragraph
A.I.a. of this Addendum shall be calculated as follows: the Base Rent set forth
in paragraph 1.5 of the attached Lease, shall be multiplied by a fraction the
numerator of which shall be the CPI of the calendar month 2 months prior to the
month(s) specified in paragraph A.I.a. above during which the adjustment is to
take effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): the ☐ first month of the term of this
Lease as set forth in paragraph 1.3 (“Base Month”) or ☐ (Fill in Other “Base
Month”):
 
. The sum
 
so calculated shall constitute the new monthly rent hereunder, but in no event,
shall any such new monthly rent be less than the rent payable for the month
immediately preceding the rent adjustment.
 
                c.      In the event the compilation and/or publication of the
CPI shall be transferred to any other governmental department or bureau or
agency or shall be discontinued, then the index most nearly the same as the CPI
shall be used to make such calculation. In the event that the Parties cannot
agree on such alternative index, then the mater shall be submitted for decision
to the American Arbitration Association in accordance with the then rules of
said Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.



/s/ MW
PAGE 1 OF 2
/s/ P.A.P
 
 
 
INITIALS
 
INITIALS
 
 
 
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM RA-3-8/00E

--------------------------------------------------------------------------------




☐     II.      Market Rental Value Adjustment(s) (MRV)
                 a.      On (Fill in MRV Adjustment Date(s):
 
 
 
 
the Base Rent shall be adjusted to the “Market Rental Value” of the property as
follows:
 
                           1)  Four months prior to each Market Rental Value
Adjustment Date described above, the Parties shall attempt to agree upon what
the new MRV will be on the adjustment date. If agreement cannot be reached
within thirty days, then:
 
                                 (a)  Lessor and Lessee shall immediately
appoint a mutually acceptable appraiser or broker to establish the new MRV
within the next 30 days. Any associated costs will be split equally between the
Parties, or
 
                                 (b)  Both Lessor and Lessee shall each
immediately make a reasonable determination of the MRV and submit such
determination, in writing, to arbitration in accordance with the following
provisions:
 
                                         (i)  Within 15 days thereafter, Lessor
and Lessee shall each select an ☐ appraiser or ☐ broker (“Consultant” - check
one) of their choice to act as an arbitrator. The two arbitrators so appointed
shall immediately select a third mutually acceptable Consultant to act as a
third arbitrator.
 
                                         (ii)  The 3 arbitrators shall within 30
days of the appointment of the third arbitrator reach a decision as to what the
actual MRV for the Premises is, and whether Lessor’s or Lessee’s submitted MRV
is the closest thereto. The decision of a majority of the arbitrators shall be
binding on the Parties. The submitted MRV which is determined to be the closest
to the actual MRV shall thereafter be used by the Parties.
 
                                         (iii)  If either of the Parties fails
to appoint an arbitrator within the specified 15 days, the arbitrator timely
appointed by one of them shall reach a decision on his or her own, and said
decision shall be binding on the Parties.
 
                                         (iv)  The entire cost of such
arbitration shall be paid by the party whose submitted MRV is not selected,
i.e., the one that is NOT the closest to the actual MRV.
 
                           2)  Notwithstanding the foregoing, the new MRV shall
not be less than the rent payable for the month immediately preceding the rent
adjustment.
 
                    b.  Upon the establishment of each New Market Rental Value:
                           1)  the new MRV will become the new “Base Rent” for
the purpose of calculating any further Adjustments, and
                           2)  the first month of each Market Rental Value term
shall become the new ‘Base Month’ for the purpose of calculating any further
Adjustments.

☑     III.      Fixed Rental Adjustment(s) (FRA)
 
The Base Rent shall be increased to the following amounts on the dates set forth
below:
 
 
 
 
 
 
On (Fill in FRA Adjustment Date(s)):
 
The New Base Rent shall be:
 
 
July 1, 2017
 
$19,840.00
 
 
July 1, 2018
 
$20,435.00
 
 
July 1, 2019
 
$21,048.00
 
 
July 1, 2020
 
$21,680.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.             NOTICE:
Unless specified otherwise herein, notice of any such adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.
 
C.             BROKER’S FEE:
The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease or if applicable, paragraph 9 of the
Sublease.
 
NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR commercial Real Estate Association,
500 N Brand Blvd, Suite 900, Glendale, CA, 91203.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.



/s/ MW
PAGE 2 OF 2
/s/ P.A.P
 
 
 
INITIALS
 
INITIALS
 
 
 
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM RA-3-8/00E

--------------------------------------------------------------------------------





exhibit10174logo1a.jpg [exhibit10174logo1a.jpg]
OPTION(S) TO EXTEND
STANDARD LEASE ADDENDUM
Dated
November 24, 2015
 
By and Between (Lessor)
Frieslander Holdings, LLC and Nederlander
 
Holdings, LLC
 
By and Between (Lessee)
Transphorm Inc., a Delaware Corporation
 
 
 
Address of Premises:
111 Castilian Drive, Suite B
 
Goleta, CA

Paragraph
54

A.             OPTION(S) TO EXTEND:
 
 
 
 
 
Lessor hereby grants to Lessee the option to extend the term of this Lease for
two (2)
additional
thirty-six (36)
month period(s) commencing when the prior term expires upon each and all of the
following terms and conditions:
 
                 (i)  In order to exercise an option to extend, Lessee must give
written notice of such election to Lessor and Lessor must
receive the same at least
6
but not more than
12
months prior to the date that the option period would
commence, time being of the essence. If proper notification of the exercise of
an option is not given and/or received, such option shall automatically expire.
Options (if there are more than one) may only be exercised consecutively.
 
                 (ii)  The provisions of paragraph 39, including those relating
to Lessee’s Default set forth in paragraph 39.4 of this Lease, are conditions of
this Option.
 
                 (iii)  Except for the provisions of this Lease granting an
option or options to extend the term, all of the terms and conditions of this
Lease except where specifically modified by this option shall apply
 
                 (iv)  This Option is personal to the original Lessee, and
cannot be assigned or exercised by anyone other than said original Lessee and
only while the original Lessee is in full possession of the Premises and without
the intention of thereafter assigning or subletting.
 
                 (v)  The monthly rent for each month of the option period shall
be calculated as follows, using the method(s) indicated below:
(Check Method(s) to be Used and Fill in Appropriately)



/s/ MW
PAGE 1 OF 3
/s/ P.A.P
 
 
 
INITIALS
 
INITIALS
 
 
 
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM OE-3-8/00E

--------------------------------------------------------------------------------




☐     I.      Cost of Living Adjustment(s) (COLA)
        a.     On (Fill in COLA Dates:)
 
 
 
 
the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): ☐ CPI W (Urban Wage Earners
and Clerical Workers) or ☐ CPI U (All Urban Consumers), for (Fill in Urban
Area):
 
 
All items (1982-1984 = 100), herein referred to as “CPI”,
 
        b.     The monthly rent payable in accordance with paragraph A.I.a. of
this Addendum shall be calculated as follows: the Base Rent set forth in
paragraph 1.5 of the attached Lease, shall be multiplied by a fraction the
numerator of which shall be the CPI of the calendar month 2 months prior to the
month(s) specified in paragraph A.I.a above during which the adjustment is to
take effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior (select one): ☐ the first month of the term of this
Lease as set forth in paragraph 1.3 (“Base Month” or ☐
 
Fill in Other “Base Month”):
 
 
The sum so calculated shall constitute the new monthly rent hereunder, but in no
event, shall any such new monthly rent be less than the rent payable for the
month immediately preceding the rent adjustment.
 
        c.     In the event the compilation and/or publication of the CPI shall
be transferred to any other governmental department or bureau or agency or shall
be discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.

☑     II.      Market Rental Value Adjustment(s) (MRV)
        a.     On (Fill in MVR Adjustment Date(s))
July 1, 2021 and July 1, 2024
 
the Base Rent shall be adjusted to the “Market Rental Value” of the property as
follows:
 
                           1) Four Six months prior to each Market Rental Value
Adjustment Date described above, the Parties shall attempt to agree upon what
the new MVR will be on the adjustment date. If agreement cannot be reached,
within thirty days, then:
 
                                 (a)  Lessor and Lessee shall immediately
appoint a mutually acceptable appraiser or broker to establish the new MRV
within the next 30 days. Any associated costs will be split equally between the
Parties, or
 
                                 (b)  Both Lessor and Lessee shall each
immediately make a reasonable determination of the MRV and submit such
determination, in writing, to arbitration in accordance with the following
provisions:
 
                                         (i)  Within 15 days thereafter, Lessor
and Lessee shall each select an ☐ appraiser or ☑ broker (“Consultant” - check
one) of their choice to act as an arbitrator. The two arbitrators so appointed
shall immediately select a third mutually acceptable Consultant to act as a
third arbitrator.
 
                                         (ii)  The 3 arbitrators shall within 30
days of the appointment of the third arbitrator reach a decision as to what the
actual MRV for the Premises is, and whether Lessor’s or Lessee’s submitted MRV
is the closest thereto. The decision of a majority of the arbitrators shall be
binding on the Parties. The submitted MRV which is determined to be the closest
to the actual MRV shall thereafter be used by the Parties.
 
                                         (iii)  If either of the Parties fails
to appoint an arbitrator within the specified 15 days, the arbitrator timely
appointed by one of them shall reach a decision on his or her own, and said
decision shall be binding on the Parties.
 
                                         (iv)  The entire cost of such
arbitration shall be paid by the party whose submitted MRV is not selected,
i.e., the one that is NOT the closest to the actual MRV.
 
                           2) Notwithstanding the foregoing, the new MRV shall
not be less than the rent payable for the month immediately preceding the rent
adjustment.
 
        b.     Upon the establishment of each New Market Rental Value:
 
                 1)  the new MRV will become the new “Base Rent” for the purpose
of calculating any further Adjustments, and
                 2)  the first month of each Market Rental Value term shall
become the new “Base Month” for the purpose of calculating any further
Adjustments.



/s/ MW
PAGE 2 OF 3
/s/ P.A.P
 
 
 
INITIALS
 
INITIALS
 
 
 
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM OE-3-8/00E

--------------------------------------------------------------------------------




☑     III.      Fixed Rental Adjustment(s) (FRA)
 
The Base Rent shall be increased to the following amounts on the dates set forth
below:
 
 
 
 
 
 
On (Fill in FRA Adjustment Date(s)):
 
The New Base Rent shall be:
 
 
July 1, 2021
 
MRV Adjustment as per Paragraph
 
 
 
 
54.A.II above
 
 
July 1, 2022
 
3% increase from July 2021 Base Rent
 
 
July 1, 2023
 
3% increase from July 2022 Base Rent
 
 
 
 
 
 
 
July 1, 2024
 
MRV Adjustment as per Paragraph
 
 
 
 
54.A.II above
 
 
July 1, 2025
 
3% increase from July 2024 Base Rent
 
 
July 1, 2026
 
3% increase from July 2025 Base Rent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.             NOTICE:
Unless Specified otherwise herein, notice of any such adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.
 
C.             BROKER’S FEE:
The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease or if applicable, paragraph 9 of the
Sublease.
 
NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR commercial Real Estate Association,
500 N Brand Blvd, Suite 900, Glendale, CA, 91203.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.



/s/ MW
PAGE 3 OF 3
/s/ P.A.P
 
 
 
INITIALS
 
INITIALS
 
 
 
©2000 - AIR COMMERCIAL REAL ESTATE ASSOCIATION
FORM OE-3-8/00E